DIRECT DIAL: 212.451.2250 EMAIL: AFREEDMAN@OLSHANLAW.COM May 28, 2010 BY EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: CopyTele, Inc. Preliminary Consent Statement on Schedule 14A Filed by The Committee to Enhance CopyTele Dear Sir or Madam: The above-referenced Preliminary Proxy Statement has been filed on the date hereof.Please contact the undersigned at (212) 451-2250 if there are any questions or comments regarding this filing. Very truly yours, /s/ Andrew M. Freedman Andrew M. Freedman
